DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the outer conductive layer is electromagnetically coupled to the radio communication device” and “the outer conductive layer is not electrically 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nissinen, US 2016/0056533, in view of Akiyama, US 2016/0266548.
Regarding claim 1, Nissinen discloses a wristworn device comprising a radio communication device for at least one of receiving signals from and transmitting signals to a communication device external to the wristworn device (abstract), the wristworn device comprising: 
a non-electrically conductive watchcase [0060] that itself has an outer surface, and a case back (220) that seals a second end of the watchcase; 
an antenna structure comprising a conductive layer disposed on the outer surface of the non-electrically conductive watchcase (102, 202, 302, 402, 502) and an internal conductive layer (104, 204, 304, 404, 504) electromagnetically coupled to the outer conductive layer; 

wherein the internal conductive layer is not electrically connected to the outer conductive layer and wherein the outer conductive layer is not electrically connected to the radio communication device ([0051] “are not in galvanic connection”), and 
wherein the outer conductive layer together with the inner conductive layer function as the antenna for at least one of reception or transmission of signals for the radio communication device [0051].
Nissinen does not explicitly disclose a controller or a crystal sealing the case.
Akiyama discloses a crystal sealing the case (33) and a controller (300) operatively coupled to the radio communication device (Fig 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to close the case of Nissinen with a crystal and include a controller for operating the radio communication device for the reason that these elements are well known in the art and routine parts of a fully function device.
Regarding claim 3, Nissinen and Akiyama disclose the inner conductive layer is a ground plane of a PC board (Nissinen [0052]).
Regarding claim 5, Nissinen and Akiyama disclose the outer conductive layer comprises metallic paint, laser direct structuring (LDS), a solid metallic or partitioned foil, or a solid or partitioned piece of metal (Nissinen [0064]).
Regarding claim 6, Nissinen and Akiyama disclose a display, operatively coupled to the controller, for displaying information based on the signals received from the radio communications device (Nissinen [0072]).
Regarding claim 7, Nissinen and Akiyama disclose the antenna structure is tuned to a selected frequency (Nissinen [0052]).
Regarding claim 8, Nissinen and Akiyama disclose the antenna structure is tuned to a range of frequencies (Nissinen [0052]).
Regarding claim 9, Nissinen and Akiyama disclose the antenna structure is left un-tuned (Nissinen [0052]).
Regarding claim 10, Nissinen and Akiyama disclose the case back is selected from the group consisting of a ferrous metal, a non-ferrous metal, a nonmetal, or a combination of metal and nonmetal (Nissinen [0069]).
Regarding claim 11, Nissinen and Akiyama disclose the display comprises a dial assembly and one or more display hands, wherein the dial assembly is comprised of conductive or non-electrically conductive materials (Akiyama, dial 11 and hands 22,23).
Regarding claim 12, Nissinen and Akiyama disclose one or more switches for interfacing with the controller for entering data into or configuring operation of the controller (Nissinen [0055]).

Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             
/EDWIN A. LEON/           Primary Examiner, Art Unit 2833